Citation Nr: 0924379	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
22, 2003, for the award of a 70 percent rating for PTSD.  

3.  Entitlement to an effective date earlier than December 
22, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU).   

4.  Entitlement to an effective date earlier than December 
22, 2003, for the award of Dependents Educational Assistance 
(DEA) benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The issues of entitlement to earlier effective dates are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran 
is or has been totally impaired by PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In January 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claim of increased rating.  The Board notes that the 
Veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his PTSD 
has on his employment and daily life.  The Board finds that 
no prejudice resulted, however, because the Veteran was told 
to submit any evidence, to include his own statement, 
"describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by [his] disability," which would include any impact 
on the veteran's employment and daily life, and the Veteran 
was provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  

In March 2006, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the notice 
postdated the initial adjudication, no prejudice resulted as 
the claim was subsequently readjudicated without taint from 
the prior decision.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).]

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the September 
2005 Statement of the Case and a June 2008 letter.  Although 
the claim was not readjudicated after the June 2008 letter 
(it was readjudicated after the September 2005 Statement of 
the Case), no prejudice resulted because the Veteran was able 
to effectively participate extensively in the appeals process 
(to include via participation in a personal hearing) and the 
Veteran had ample time to submit evidence.  The evidence 
suggests that the Veteran was fully aware of what was 
necessary to substantiate this claim.  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing examinations.  Thus, the Board finds 
the issue ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for PTSD by the RO in an April 1999 decision, 
based on a diagnosis of PTSD due to verified stressors.  A 30 
percent disability evaluation was assigned based on a review 
of the relevant contemporaneous evidence of record.  The 
Veteran subsequently filed a claim for an increased rating in 
August 2002.  This claim was denied in an unappealed November 
2002 rating decision.  In December 2003, the Veteran 
submitted another claim for an increased rating, and the RO 
subsequently granted an increase to 70 percent, effective 
December 22, 2003, the date the claim was received.  See 
January 2005 rating decision.  Although the Veteran's 
disability rating was increased, the Veteran has not 
withdrawn his original appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the remaining issue before the 
Board is entitlement to a rating in excess of 70 percent for 
PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

DC 9411 provides a 100 percent rating for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's endorsement of symptoms 
including depression, anhedonia, sleep impairment, social 
detachment, nightmares, flashbacks, auditory hallucinations, 
and visual hallucinations and his negative histories as to 
violent behavior.  The records also generally reflect the 
Veteran's denial of any suicidal ideation, though an April 
2005 VA treatment record does report the Veteran's history of 
"fleeting" suicidal ideation without intent or plan.  The 
records also generally reflect the Veteran's negative history 
as to homicidal ideation though an April 2005 treatment 
record reports the Veteran's history of "transient" 
thoughts of harm towards his third wife during their divorce 
proceedings and a May 2008 VA treatment records reports the 
Veteran's history of entertaining fantasies of hurting a 
tenant who had threatened him.  

The medical evidence of record (which dates between January 
2003 and January 2009) documents findings of constricted 
affect and depressed mood but no flight of ideas, loss of 
association, gross cognitive confusion, or delusion, and the 
Veteran is consistently noted to pose no more than a low 
threat of harm to himself or others.  Additionally, the 
records indicate that the Veteran was consistently oriented 
to time, place, and person and that he had normal speech and 
thinking, fair judgment and insight, fair grooming, normal 
physical motor activity, fair attention and concentration, 
intact perceptual and reality testing, and fair memory.  
Finally, the records report global assessment of functioning 
(GAF) scores ranging from 47 to 54, which correspond to 
findings of moderate to serious symptoms or impairment in 
social, occupational, or school functioning.  See Carpenter 
(Eugene) v. Brown, 8 Vet. App. 240 (1995).  

A May 2004 VA examination record reflects the Veteran's 
history of depression, panic attacks, emotional numbness, and 
irritability.  The Veteran indicated that he was independent 
in his activities of daily living as far as his mental 
abilities.  Examination revealed that the Veteran was fully 
oriented and casually dressed.  His mood was anxious, and 
affect was congruent with mood.  Thought processes were 
coherent and linear, and he evinced no confusion, muteness, 
or separation.  There was no evidence of delusional thinking, 
hallucination, or suicidal or homicidal ideation, and insight 
and judgment were adequate.  The Veteran was assigned a GAF 
score of 53, and the examiner stated that the Veteran was 
"not unemployable from a psychiatric point of view".  

A September 2008 VA examination record reflects the Veteran's 
history of having a good relationship with his spouse.  He 
denied having other social relationships.  The Veteran also 
denied any past suicide attempts or history of 
violence/assaultiveness.  Examination revealed that the 
Veteran was clean and neatly groomed and oriented to time, 
place, and person.  Additionally, the Veteran had 
unremarkable motor activity, clear speech, normal affect, 
good mood, unremarkable thought process and content, intact 
judgment and insight.  The examiner noted that there was no 
delusion, hallucination, inappropriate behavior, 
obsessive/ritualistic behavior, panic attack, homicidal 
thought, suicidal thought, or impaired impulse control.  The 
Veteran did have an attention disturbance in that he was 
easily distracted and a mildly impaired recent memory.  The 
examiner stated that the Veteran was able to maintain the 
minimum personal hygiene and to perform the activities of 
daily living.  The examiner assigned a GAF score of 55 and 
assessed the Veteran with moderate social and occupational 
impairment due to PTSD.  

After review of the record, the Board finds that a rating in 
excess of 70 percent is not warranted.  The records contain 
no findings of total impairment, and the reported symptoms do 
not approximate the disability picture created by the 100 
percent rating.  There is no evidence of gross impairment in 
thought processes, memory, or speech; disorientation to time, 
person, or place; inability to perform activities of daily 
living; total isolation; loss of contact with reality; or 
grossly inappropriate behavior, and the evidence does not 
suggest that the Veteran poses a persistent risk of hurting 
himself or others.  Additionally, the records do not report 
any delusions or persistent suicidal or homicidal ideation, 
and although the evidence includes findings of persistent 
hallucinations, the records indicate that the Veteran has 
been able to control his behavior and maintain contact with 
reality so that the hallucinations do not render him 
completely impaired.  Finally, the Board notes that the 
assigned GAF scores indicate findings of less than total 
impairment.  Based on the foregoing, the Board finds that the 
disability picture contemplated by the 100 rating is not met; 
consequently, a higher schedular rating is denied.


ORDER

A rating in excess of 70 percent for PTSD is denied.  


REMAND

In January 2005, the RO issued a rating decision which 
granted a 70 percent rating for PTSD, TDIU, and DEA benefits, 
effective December 27, 2003.  The Veteran then submitted a 
timely notice of disagreement with the effective dates of 
these awards, and in October 2005, the RO issued a rating 
decision establishing that the effective date of December 27, 
2003, was a clear and unmistakeable error (CUE) and finding 
that the appropriate effective date was December 22, 2003, 
which was the accurate date of claim.  The RO indicated that 
this action "satisfied the appeal".  The Veteran then 
submitted a correspondence labeled "Notice of Disagreement" 
which indicated that he continued to disagree with the 
effective dates.  The RO then issued a statement of the case 
(SOC) on whether the assigned effective dates were clearly 
erroneous.  The Veteran then filed a timely appeal.  

In an April 2008 decision, the Board noted that the issues on 
appeal were not whether there was CUE but whether earlier 
effective dates were warranted.  The Board then remanded the 
issues for further development, and in its remand 
instructions, the Board stated that the issues must be 
readjudicated after review of the "medical evidence dating 
from December 22, 2002, to December 22, 2003, [. . .] to 
determine whether there was a factually ascertainable 
increase in the severity of the veteran's PTSD symptoms".   

In January and February 2009, VA issued supplemental 
statements of the case (SSOCs) on the issues of earlier 
effective dates.  The SSOCs are inadequate, however.  
Initially, the Board notes that with regard to the claims for 
earlier effective dates for TDIU and DEA benefits, the SSOCs 
merely inform the Veteran to "see prior [SSOC]".  The 
record includes no prior SSOC on either of these issues, 
however, and a review of the record reveals that these issues 
have never been adjudicated on the merits.  Thus, though the 
Board regrets the additional delay, the Board finds that the 
issue must be remanded for adjudication on the merits of the 
claims.  

The Board finds that the issue of an earlier effective date 
for the award of a 70 percent rating for PTSD must also be 
remanded for readjudication on the merits.  Although the 
SSOCs do provide an analysis for why the claim for an earlier 
effective date for the award of a 70 percent rating for PTSD 
was denied, the analyses provide inaccurate reasons for the 
denial.  The SSOCs indicate that the claim was denied because 
the "evidence fails to warrant an increased evaluation in 
PTSD prior to December 2003 because your symptoms were not of 
such severity that they are indicative of a total 
evaluation".  The Veteran was not seeking a total rating 
prior to December 2003, however; he was seeking a 70 percent 
rating.  In light of the misconstruction of the claim, the 
evidence may have been reviewed with the wrong criteria in 
mind; thus, the Board finds that the claim must be remanded 
for readjudication after review of the evidence to determine 
whether there was a factually ascertainable increase to 70 
percent during the year prior to the date of claim.

Accordingly, the case is REMANDED for the following action:

After review of the evidence of record, 
particularly the medical evidence dating 
from December 22, 2002, to December 22, 
2003, readjudicate the issues of 
entitlement to earlier effective dates 
for the award of a 70 percent rating for 
PTSD, the award of TDIU, and the award of 
DEA benefits.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


